Storrs, J.
1. No objection is made to any part of the charge below upon the questions of fact on which depended the liability of the defendant for the acts of bis dog, except to that in which the judge informed the jury that in cases of this kind, full and satisfactory proof of a single instance of' biting mankind by a dog, previous to the act complained of, and of a knowledge of such act on the part of the defendant, had been held sufficient to warrant a jury in finding a verdict for the plaintiff. The judge added, that the force of such testimony would depend much upon the circumstances attending the transaction, as whether it indicated a disposition to bite without provocation, or the contrary. As a guide to the jury in applying and weighing the evidence before them, this part of the charge was unexceptionable, and adapted to the case, and is fully sustained by the authorities* There is no rule which requires any particular number of *96instances of unprovoked biting, in order to prove past mischievous disposition. 2 Esp., 602. Jenkins v. Turner, 1 Ld. Raym., 118. 2 Stra., 1264. Smith v. Black, 1 Sw. Dig., 551. Jones v. Perry, 2 Esp., 482.
2. The defendant excepts to that part of the charge which related to the relinquishment by the plaintiff of his son’s services. The judge below expressly affirmed the principle asserted in the defendant’s claim, that the plaintiff could by law relinquish his right to the services of his minor son for a particular time, and that if there was such a relinquishment, he could recover no damages for the loss of those services during that period. The correctness of this ruling need not be examined. It was favorable to the defendant, and he, therefore, cannot complain of it. But he requested the judge to charge the jury that the facts testified to by the plaintiff) amounted in law to such a relinquishment. This he omitted to do, and submitted to them the question of relinquishment as one of fact. Of this omission the defendant complains. In our opinion the course taken "was correct. As a question of fact, the defendant might very properly claim that, from this testimony, the truth of which or any part of which he was at liberty to deny, a relinquishment or transfer to the son, of the father’s right to his services, was fairly inferable ; but it is obvious that, taking all this testimony to be true, as we must on the question of law now made by the defendant) it proved the terms of the agreement between the plaintiff and his son to be such, that it not only did not import, that there was such a relinquishment or transfer, but that it expressly imported the contrary ; for the plaintiff testified that what he agreed to give to his son, was offered to him without any understanding that he was to give him his time, but merely as an incentive to his industry. This showed that it was not their intention that the son should receive it as one liberated from the control of his father, and having the disposal of his own time, and the benefit of his own services, or that he was to laboras one employed on wages, but rather as a mere gratuity, to encourage him to the formation of industrious and useful habits. By this agreement, the son *97was to labor in the employ, and on the behalf, and for the benefit of his father exclusively, and in this respect this case is distinguishable from those which have been referred to on this subject, where the father allowed his son to make a contract on his own behalf with other persons.
The son, in this case, moreover, was not engaged to labor for any particular time; it was optional with him for how many days he would work at the quarry, or, indeed, whether he would work there at all, and he was to receive the sum promised, only for the days he performed the service. On no principle, therefore, can it be claimed that the agreement constituted a relinquishment of his services for any longer period than while he continued to labor there.
3. The evidence to prove the extent of the injury suffered by the plaintiff’s son by the bite of the dog, and also his corporal suffering and pain, was plainly admissible, as it conduced to show the amount of the expense and trouble to which the plaintiff was subjected in nursing and taking care of him, and the plaintiff was entitled to that amount if he had a right to recover.
We do not advise a new trial.
In this opinion, Hinmán, J., concurred.
A new trial not to be granted.